UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6170



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ERROL WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-97-39-BO, CA-00-55-5-BO)


Submitted:   June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Errol Wilson, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Errol Wilson appeals the denial of his Fed. R. Civ. P.

59(e) motion seeking to alter or amend the district court’s order

denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   United States v. Wilson, Nos. CR-97-39-BO; CA-00-55-

5-BO (E.D.N.C. Dec. 20, 2000).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2